Citation Nr: 1013399	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  03-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic Barrett's 
esophagus claimed as the result of asbestos exposure.

2.  Entitlement to service connection for chronic 
nasopharyngeal cancer claimed as the result of asbestos 
exposure.

3.  Entitlement to service connection for chronic 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from December 1958 to February 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for chronic left wrist injury residuals to include 
arthritis, chronic bilateral heel spurs, chronic lumbosacral 
spine degenerative disc disease, chronic bilateral hearing 
loss disability, chronic skin cancer, chronic Barrett's 
esophagitis, chronic nasopharyngeal cancer claimed as the 
result of asbestos exposure, and chronic hypertension.  In 
July 2004, the RO, in pertinent part, granted service 
connection for both chronic bilateral hearing loss disability 
and chronic facial basal cell carcinoma residuals and 
assigned noncompensable evaluations for those disabilities.  
In July 2005, the Veteran was afforded a hearing before a 
Veterans Law Judge sitting at the RO.  In September 2005, the 
Board remanded the Veteran's appeal to the RO for additional 
action.

In October 2006, the RO, in pertinent part, granted service 
connection for lumbar spine degenerative disc disease and 
strain; assigned a 20 percent evaluation for that disability; 
granted service connection for right heel spurs, left heel 
spurs, and left wrist fracture residuals including arthritis; 
and assigned 10 percent evaluations for those disabilities.  

In January 2007, the Veteran was informed that the Veterans 
Law Judge who had conducted his July 2005 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  In January 2007, the Veteran informed the Board that 
he did not want an additional hearing before a Veterans Law 
Judge.  The Board notes that a transcript of the July 2005 
has been associated with the claims file.  

In an April 2007 decision, the Board denied service 
connection for the claims on appeal.  The Veteran 
subsequently appealed the Board's April 2007 denial of the 
claims claim to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2008 memorandum 
decision, the Court vacated the Board's decision and remanded 
this case to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a February 2006 VA Form 21-4138, the Veteran stated that 
he had been receiving Social Security Administration (SSA) 
disability benefits since 1984 and that he did not have a 
copy of the records.  In the October 2006 supplemental 
statement of the case, it was noted that the SSA records had 
been destroyed.  In correspondence, received at the Board in 
November 2009, the Veteran noted that SSA had informed him 
that the records were available.  Regardless, the AOJ should 
provide adequate VCAA notice in regard to the SSA records in 
accordance with the Court's instructions.  

In addition, the Board notes that in his August 2002 claim, 
the Veteran stated that he had relevant treatment by his 
identified private doctor since March 1981.  While private 
records were received from the identified private doctor, to 
include records dated in 1983 and 2001, the private records 
dated from 1981 to present, and particularly records in 
association with neck surgery in 1984, have not been 
associated with claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide adequate VCAA 
notice in regard to the unavailability of 
the Veteran's SSA records.  The notice 
should include notification of an 
inability to obtain the SSA records, an 
explanation of the efforts VA made to 
obtain the records, a description of 
further action VA will take on the claims, 
and that the Veteran is responsible for 
providing SSA records.  

2.  The AOJ should attempt to obtain the 
identified private records that have not 
been associated with the claims file, to 
include records dated in 1984 in 
association with neck surgery.  All 
efforts in that regard should be 
documented in the claims file and any 
records obtained should be associated with 
the claims file.  If any records are 
unavailable, the AOJ should provide 
adequate notice to the Veteran in that 
regard.  38 U.S.C.A. § 5103(b)(2); 
38 C.F.R. § 3.159(e)(1) (2009).  

3.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


